Citation Nr: 1414503	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to August 1992.  

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas.  Jurisdiction currently resides in Houston, Texas RO.

In July 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The issues of entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability, and entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have current evidence of a left shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in an August 2012 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records.  A review of the evidence of record indicates a VA examination was not necessary as there is no competent evidence of a current disability or signs and symptoms of a current disability.  See 38 U.S.C.A. § 5103(A)(d).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Shoulder Disorder

The Veteran contends that she has a left shoulder disorder that is related to an injury she sustained during her military service.  

The Board is unable to grant service connection for a left shoulder disorder because there is no evidence of a current disability.

VA treatment records show no diagnosis of a left shoulder condition.  The Board notes the Veteran has repeatedly complained of left shoulder pain, however, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, a May 2009 left shoulder X-ray revealed normal findings.  

In considering the Veteran's own statements as to a left shoulder disorder, she is competent to testify about her symptomatology, however, as a layperson, she has not provided any evidence to demonstrate she is qualified to diagnose a left shoulder disorder.  Further, the Veteran contends her symptoms began in service, yet service treatment records show no complaints of, treatment for, or diagnosis of a left shoulder disorder.  They do, however, document other injuries such as those pertaining to her foot and knees.  As such, these findings calls into question the Veteran's credibility and the Board is unable to assign any probative value to her statements as she has failed to provide any evidence of a current left shoulder disorder or an in-service injury.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a left shoulder disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

The Veteran contends she has a psychiatric disorder, secondary to her service-connected knee disabilities.  Service treatment records show she was treated for depression in July 1991.  The Veteran attended an October 2009 VA examination and was diagnosed with major depressive disorder.  In rendering an etiology opinion, the examiner failed to address the issues of whether her psychiatric disorder was "aggravated by" a service connected disability.  See 38 C.F.R. § 3.310. 

In regards to the Veteran's claims for increased disability evaluations for her knees, the evidence of records suggests her knee disabilities have worsened since her last VA knee examination.  In her July 2011 VA left knee examination, the Veteran reported no history of incapacitating events, however, in her July 2013 hearing, she stated that her within the past month of the hearing, her left knee sometimes locks and "gives way."  Further, in her August 2011 VA right knee examination, there was no evidence of a meniscal condition; however, a May 2012 right knee MRI now shows a meniscal tear with small joint effusion and evidence of degenerative changes.  

For these reasons, the Board remands for an addendum opinion and a new VA examination.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Further, obtain all pertinent outstanding VA treatment records, to include records from Houston VAMC and Conroe OPC, since September 2011.  All attempts to obtain records should be documented in the claims file.

2.  After all records have been received, refer the Veteran's claims file to the October 2009 VA examiner who conducted the VA mental disorder examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's psychiatric condition, not to include PTSD.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.  

The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's psychiatric disorder:

(a)  Is caused by the Veteran's service-connected knee disabilities.

(b)  Is chronically worsened (aggravated) by the Veteran's service-connected knee disabilities.

(c) Is otherwise related to her military service.

The examiner must take into account the evidence and lay testimony from the Veteran, to include the July 1991 mental health note for depression in the service treatment records.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Afford the Veteran a VA knee examination to ascertain the current severity and manifestations of her left and right knee disabilities.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.  All pertinent findings should be set out.  If there is objective evidence of instability or subluxation, that should be set forth in detail.

A complete rationale for any opinion expressed shall be provided.

4.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  Readjudicate the remaining issues on appeal.  If the benefits sought remain denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


